Dear Sheri:
We are in receipt of your request for our approval on a petition for recall form, in accordance with LSA-R.S.18:1300.2(A)(2). The requirements for a petition for recall are provided for in LSA-R.S. 18:1300.1 et seq. and R.S. 18:3. After reviewing the form which you provided to our office, it is our opinion that same complies with the applicable provisions of law and therefore, is approved by this office.
If we can be of further assistance, please advise.
Yours very truly,
                               RICHARD P. IEYOUB ATTORNEY GENERAL
                                   _________________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/RL/pb p:\arl\opinions\96-41.wpd